COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 2-08-414-CV

CARL GAVREL                                                        APPELLANT

                                          V.

MARK LIEBERMAN, KATHLEEN LIEBERMAN,                                 APPELLEES
GEORGE ONZO, LAUREN YOUNG,
JOHN DOE, AND SPANISH GARDENS
CONDOMINIUM ASSOCIATION
                            ----------

             FROM THE 141 st DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                 MEMORANDUM OPINION 1 AND JUDGMENT

                                      ----------

        We have considered the “Joint Motion To Dismiss Appeal As To Appellee

Spanish Gardens Condominium Association.” It is the court’s opinion that the

motion should be granted; therefore, we dismiss the appeal of appellant Carl

Gavrel as to appellee Spanish Gardens Condominium Association. See Tex. R.

App. P. 42.1(a)(2), 43.2(f). This case shall hereafter be styled “Carl Gavrel v.

Mark Lieberman, Kathleen Lieberman, George Onzo, Lauren Young, and John

Doe.”


        1
            … See Tex. R. App. P. 47.4.
      As between Gavrel and Spanish Gardens Condominium Association, each

party shall bear their own costs of this appeal, for which let execution issue.




                                                 PER CURIAM


PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: May 7, 2009




                                       2